Case 3:17-cv-01375-DMS-MDD Document 673 Filed 03/11/19 PageID.38113 Page 1 of 9



    1 Nina S. Tallon, DC Bar No. 479481, appearing pro hac vice
      WILMER CUTLER PICKERING HALE AND DORR LLP
    2
      1875 Pennsylvania Avenue NW
    3 Washington, DC 20006
      Phone: 202-663-6000 / Fax: 202-663-6363
    4
    5 Joseph J. Mueller, MA Bar No. 647567, appearing pro hac vice
      WILMER CUTLER PICKERING HALE AND DORR LLP
    6
      60 State Street
    7 Boston, MA 02109
      Phone: 617-526-6000 / Fax: 617-526-5000
    8
    9 Juanita R. Brooks, SBN 75934
   10 Seth M. Sproul, SBN 217711
      FISH & RICHARDSON P.C.
   11 12390 El Camino Real
   12 San Diego, CA 92130
      Phone: 858-678-5070 / Fax: 858-678-5099
   13
   14 Ruffin B. Cordell, DC Bar No. 445801, appearing pro hac vice
      Lauren A. Degnan, DC Bar No. 452421, appearing pro hac vice
   15 FISH & RICHARDSON P.C.
   16 1000 Maine Avenue, Suite 1000
      Washington, D.C. 20024
   17 Phone: 202-783-5070 / Fax: 202-783-2331
   18 [Additional counsel listed in signature block on last page.]
      Attorneys for Defendant/Counterclaim-Plaintiff Apple Inc.
   19
                             UNITED STATES DISTRICT COURT
   20                     SOUTHERN DISTRICT OF CALIFORNIA
   21
      QUALCOMM INCORPORATED,                     Case No. 3:17-cv-1375-DMS-MDD
   22
   23                    Plaintiff,              APPLE INC.’S PROPOSED VERDICT
                                                 FORM
   24       v.
   25 APPLE INC.,
   26
                        Defendant.
   27 AND RELATED COUNTERCLAIMS
   28
                                                               Case No. 3:17-cv-1375-DMS-MDD
                                                            APPLE PROPOSED VERDICT FORM
Case 3:17-cv-01375-DMS-MDD Document 673 Filed 03/11/19 PageID.38114 Page 2 of 9



    1                                    QUESTION 1:
    2 Has Qualcomm met its burden to prove that it is more likely than not that Apple
    3 infringes the following claims of the following patents?
    4 Answer “Yes” or “No” for each Claim. A “Yes” is a finding for Qualcomm. A
    5 “No” is a finding for Apple.
    6
    7 ’949 Patent
    8 Claim 1 __________
    9 Claim 2 __________
   10
   11 ’936 Patent
   12 Claim 19 __________
   13 Claim 27 __________
   14
   15 ’490 Patent
   16 Claim 31 __________
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
                                                -1-
                                                                 APPLE PROPOSED VERDICT FORM
                                                                    Case No. 3:17-cv-1375-DMS-MDD
Case 3:17-cv-01375-DMS-MDD Document 673 Filed 03/11/19 PageID.38115 Page 3 of 9



    1                                     QUESTION 2:
    2 Has Apple met its burden to prove that it is highly probable that the ’949 patent fails
    3 to meet the requirement to name all actual inventors?
    4 Check one “Yes” or “No.” “Yes” is a finding for Apple. “No” is a finding for
    5 Qualcomm.
    6
    7 Yes _____
    8
    9 -OR-
   10
   11 No _____
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
                                                 -2-
                                                                 APPLE PROPOSED VERDICT FORM
                                                                    Case No. 3:17-cv-1375-DMS-MDD
Case 3:17-cv-01375-DMS-MDD Document 673 Filed 03/11/19 PageID.38116 Page 4 of 9



    1 ANSWER QUESTION 3 ONLY IF YOU HAVE FOUND ONE OR MORE
    2 VALID PATENTS INFRINGED.
    3                                     QUESTION 3:
    4 If you have found any claim(s) infringed and valid, what amount of money do you
    5 find would adequately compensate Qualcomm?
    6
    7                               ______________________
    8
    9 Please indicate if this is a paid-up lump sum royalty or a per unit royalty:
   10
   11 Paid-up lump sum royalty ______
   12
   13 Per unit royalty ______
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
                                                 -3-
                                                                  APPLE PROPOSED VERDICT FORM
                                                                     Case No. 3:17-cv-1375-DMS-MDD
Case 3:17-cv-01375-DMS-MDD Document 673 Filed 03/11/19 PageID.38117 Page 5 of 9



    1 You have now reached the end of the verdict form and should review it to ensure it
    2 accurately reflects your unanimous determinations. The Presiding Juror should then
    3 sign and date the verdict form in the spaces below and notify the Courtroom Deputy
    4 that you have reached a verdict. The Presiding Juror should retain possession of the
    5 verdict form and bring it when the jury is brought back into the courtroom.
    6
    7 Date: __________                       By: _____________________
    8                                             Presiding Juror
    9
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
                                                -4-
                                                               APPLE PROPOSED VERDICT FORM
                                                                  Case No. 3:17-cv-1375-DMS-MDD
Case 3:17-cv-01375-DMS-MDD Document 673 Filed 03/11/19 PageID.38118 Page 6 of 9



    1 Dated: March 11, 2019     Respectfully submitted,
    2
                                By: /s/ Nina S. Tallon
    3                             Nina S. Tallon, DC Bar No. 479481, appearing
    4                             pro hac vice, nina.tallon@wilmerhale.com
                                  Wilmer Cutler Pickering Hale and Dorr LLP
    5                             1875 Pennsylvania Avenue NW
    6                             Washington, DC 20006
                                  Phone: 202-663-6000 / Fax: 202-663-6363
    7
    8                              William F. Lee, MA Bar No. 291960, appearing
                                   pro hac vice, william.lee@wilmerhale.com
    9
                                   Joseph J. Mueller, MA Bar No. 647567, appearing
   10                              pro hac vice, joseph.mueller@wilmerhale.com
                                   Timothy Syrett, MA Bar No. 663676, appearing
   11
                                   pro hac vice, timothy.syrett@wilmerhale.com
   12                              Wilmer Cutler Pickering Hale and Dorr LLP
                                   60 State Street
   13
                                   Boston, MA 02109
   14                              Phone: 617-526-6000 / Fax: 617-526-5000
   15
                                   Mark D. Selwyn, SBN 244180,
   16                              mark.selwyn@wilmerhale.com
                                   Wilmer Cutler Pickering Hale and Dorr LLP
   17
                                   950 Page Mill Road
   18                              Palo Alto, CA 94304
                                   Phone: 650-858-6000 / Fax: 650-858-6100
   19
   20                              Juanita R. Brooks, SBN 75934, brooks@fr.com
                                   Seth M. Sproul, SBN 217711, sproul@fr.com
   21
                                   Frank Albert, SBN 247741, albert@fr.com
   22                              Joanna M. Fuller, SBN 266406, jfuller@fr.com
   23                              Robert M. Yeh, SBN 286018, ryeh@fr.com
                                   Fish & Richardson P.C.
   24                              12390 El Camino Real
   25                              San Diego, CA 92130
                                   Phone: 858-678-5070 / Fax: 858-678-5099
   26
   27                              Ruffin B. Cordell, DC Bar No. 445801, appearing
                                   pro hac vice, cordell@fr.com
   28
                                            -5-
                                                          APPLE PROPOSED VERDICT FORM
                                                             Case No. 3:17-cv-1375-DMS-MDD
Case 3:17-cv-01375-DMS-MDD Document 673 Filed 03/11/19 PageID.38119 Page 7 of 9



    1                              Lauren A. Degnan, DC Bar No. 452421, appearing
                                   pro hac vice, degnan@fr.com
    2
                                   Fish & Richardson P.C.
    3                              1000 Maine Avenue, Suite 1000
                                   Washington, D.C. 20024
    4
                                   Phone: 202-783-5070 / Fax: 202-783-2331
    5
                                   William A. Isaacson, DC Bar No. 414788,
    6
                                   appearing pro hac vice, wisaacson@bsfllp.com
    7                              Karen L. Dunn, DC Bar No. 1002520, appearing
                                   pro hac vice, kdunn@bsfllp.com
    8
                                   Boies, Schiller & Flexner LLP
    9                              1401 New York Avenue, N.W.
   10                              Washington, DC 20005
                                   Phone: 202-237-2727 / Fax: 202-237-6131
   11
   12                              Benjamin C. Elacqua, TX SBN 24055443
                                   appearing pro hac vice, elacqua@fr.com
   13                              John P. Brinkmann, TX SBN 24068091 appearing
   14                              pro hac vice, brinkmann@fr.com
                                   Fish & Richardson P.C.
   15                              One Houston Center, 28th Floor
   16                              1221 McKinney
                                   Houston, TX 77010
   17                              Phone: 713-654-5300 / Fax: 713-652-0109
   18
                                   Brian P. Boyd, GA SBN 553190 appearing
   19                              pro hac vice, bboyd@fr.com
   20                              Fish & Richardson P.C.
                                   1180 Peachtree St., NE, 21ST Floor
   21                              Atlanta, GA 30309
   22                              Phone: 404-892-5005 / Fax: 404-892-5002

   23
                                   Attorneys for Defendant/Counterclaim-Plaintiff
   24                              APPLE INC.
   25
   26
   27
   28
                                            -6-
                                                           APPLE PROPOSED VERDICT FORM
                                                              Case No. 3:17-cv-1375-DMS-MDD
Case 3:17-cv-01375-DMS-MDD Document 673 Filed 03/11/19 PageID.38120 Page 8 of 9



    1                           CERTIFICATE OF SERVICE
    2        The undersigned hereby certifies that a true and correct copy of the above and
    3 foregoing document was served on March 11, 2019 via electronic mail pursuant to
    4 Fed. R. Civ. Proc. 5(b) to all counsel of record in this action:
    5 Karen P. Hewitt / kphewitt@jonesday.com
    6 Randall E. Kay / rekay@jonesday.com
      JONES DAY
    7 4655 Executive Drive, Suite 1500
    8 San Diego, California 92121
      Telephone: (858) 314-1200
    9 Facsimile: (858) 345-3178
   10
      Service email: Qualcomm-JonesDay-SDCal1375@jonesday.com
   11
   12 David A. Nelson / davenelson@quinnemanuel.com
      QUINN EMANUEL URQUHART &
   13 SULLIVAN LLP
   14 500 West Madison St., Suite 2450
      Chicago, Illinois 60661
   15 Telephone: (312) 705-7400
   16 Facsimile: (312) 705-7401
      Service email: qe-qualcomm-sdcal-1375@quinnemanuel.com
   17
   18
      Evan R. Chesler / echesler@cravath.com
   19 CRAVATH, SWAINE & MOORE LLP
   20 Worldwide Plaza, 825 Eighth Avenue
      New York, NY 10019
   21 Telephone: (212) 474-1000
   22 Facsimile: (212) 474-3700
   23 Service email: service-csm-qc-itc@cravath.com
   24
   25
   26
   27
   28
                                                -7-
                                                                APPLE PROPOSED VERDICT FORM
                                                                   Case No. 3:17-cv-1375-DMS-MDD
Case 3:17-cv-01375-DMS-MDD Document 673 Filed 03/11/19 PageID.38121 Page 9 of 9



    1 Mark D. Selwyn
      Wilmer Cutler Pickering Hale and Dorr LLP
    2
      950 Page Mill Road
    3 Palo Alto, CA 94304
      Telephone: (650) 858-6000
    4
      Facsimile: (650) 858-6100
    5
      William F. Lee
    6
      Joseph J. Mueller
    7 Timothy Syrett
      Wilmer Cutler Pickering Hale and Dorr LLP
    8
      60 State Street
    9 Boston, MA 02109
   10 Telephone: (617) 526-6000
      Facsimile: (617) 526-5000
   11
   12 Nina S. Tallon
      Wilmer Cutler Pickering Hale and Dorr LLP
   13 1875 Pennsylvania Avenue NW
   14 Washington, DC 20006
      Telephone: (202) 663-6000
   15 Facsimile: (202) 663-6363
   16
        Service email: WHQualcomm-AppleSDCal1375ServiceList@wilmerhale.com
   17
   18        Executed on March 11, 2019 at San Diego, CA.

   19
   20                                   /s/ Nina S. Tallon

   21
   22
   23
   24
   25
   26
   27
   28
                                             -8-
                                                             APPLE PROPOSED VERDICT FORM
                                                                Case No. 3:17-cv-1375-DMS-MDD
